 Case 3:21-cr-02100-JLS Document 10 Filed 07/27/21 PageID.11 Page 1 of 1



 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     United States Of America,                CASE NO.: 21-CR-2100-JLS
10
                       Plaintiff,             Hon. Janis L. Sammartino
11
           v.                                 ORDER
12
     Steven Michael Rice
13
                        Defendant.
14
15
16         IT IS HEREBY ORDERED that the Motion Hearing/Trial Setting
17   currently set for July 30, 2021 at 1:30 pm be continued to September 10, 2021 at
18   1:30 pm. The Court further orders that the time necessary for the continuance is
19   excluded under the Speedy Trial Act to allow defense counsel to prepare and in the
20   interests of justice.
            SO ORDERED.
21
     Dated: July 27, 2021
22
23
24
25
26
27
28
